Case 2:19-cv-18677-MCA-LDW Document 1 Filed 10/03/19 Page 1 of 25 PageID: 1



  GENE ROSEN’S LAW FIRM
  A PROFESSIONAL CORPORATION
  200 Garden City Plaza, Suite 405
  Garden City, New York 11530
  Tel (212) 529-3600 Ext. 101
  Fax (347) 578-8793
  Gene@GeneRosen.com
  Gene W. Rosen, Esq.
  New Jersey Attorney ID: 004372010
  Attorney for Plaintiffs

  LAW OFFICES OF MICHAEL B. WOLK, PC
  31 West 34th Street, Suite 7040
  New York, New York 10001
  Tel (917) 238-0576
  michael.wolk@wolkgroup.com
  Michael B. Wolk, Esq.
  Proposed Pro Hac Vice Attorney for Plaintiffs

                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY
  ----------------------------------------------------------------------------x
  JG FUNDING CORP.; LENOX HUDSON LLC; LENOX
  TEMPLE LLC; LENOX LIBERTY LLC; LENOX
  BEACHWAY LLC; TEANECK PLAZA VENTURES LLC;
  and HACKENSACK NORSE LLC;
                                               Plaintiffs,                     VERIFIED
           -against-                                                           COMPLAINT

  SETH LEVINE; UNITED STATES OF AMERICA; STATE
  OF NEW JERSEY; COUNTY OF BERGEN IN THE STATE
  OF NEW JERSEY; COUNTY OF MONMOUTH IN THE
  STATE OF NEW JERSEY; and

  U.S. BANK NATIONAL ASSOCIATION, as trustee for the
  registered holders of Wells Fargo Commercial Mortgage
  Securities, Inc., Multifamily Mortgage Pass-Through
  Certificates, Series 2018-SB51;
  U.S. BANK NATIONAL ASSOCIATION, as trustee for the
  registered holders of Wells Fargo Commercial Mortgage
  Securities, Inc., Multifamily Mortgage Pass-Through
  Certificates, Series 2018-SB57;
  CITIBANK, N.A., as trustee for the registered holders of Wells
  Fargo Commercial Mortgage Securities, Inc., Multifamily
  Mortgage Pass-Through Certificates, Series 2018-SB 48;
  AFFINITY FEDERAL CREDIT UNION; PARK NATIONAL



                                                 1
Case 2:19-cv-18677-MCA-LDW Document 1 Filed 10/03/19 Page 2 of 25 PageID: 2



  CAPITAL FUNDING LLC; JLS EQUITIES LLC; HUTTON
  VENTURES LLC; ASCEND REAL ESTATE PARTNERS II
  LLC; HERBERT TEPFER; LAW OFFICES OF DAVID
  FLEISCHMANN, PC; LAW OFFICES OF CHAIM C.
  ZLOTOWITZ, ESQ., PLLC; JUDAH A. ZELMANOVITZ;
  and NEIL FINK,
                                               Defendants.
  --------------------------------------------------------------------------------x
           Plaintiffs, by and through their undersigned counsel, respectfully submit this
  Verified Complaint in support of the relief requested in the causes of action herein and, in
  connection therewith, Plaintiffs respectfully allege as follows:

                 THE PARTIES, JURISDICTION AND VENUE

         A. Jurisdiction Summary

  1.     As detailed below, this action is in the nature of interpleader with respect to real

  property or personal property, located in the State of New Jersey, on which the United

  States has or claims a lien (or on which the United States has or claims another type of

  legal interest or equitable interest). Therefore, pursuant to 28 U.S.C. 2410(a)(5) and/or

  28 U.S.C. 1331, the Court has subject matter jurisdiction over this action.

  2.     As detailed below, this action also seeks to quiet title to real property or personal

  property, located in the State of New Jersey, on which the United States has or claims a

  lien (or on which the United States has or claims another type of legal interest or

  equitable interest). Therefore, pursuant to 28 U.S.C. 2410(a)(1) and/or 28 U.S.C. 1331,

  the Court has subject matter jurisdiction over this action.

  3.     As detailed below, even if the United States does not have or claim a lien on any

  property that is the subject of this action (or does not have or claim another type of legal

  interest or equitable interest in such property), the Court would also have subject matter

  jurisdiction over this action, pursuant to the “minimal diversity” provision for a statutory

  interpleader case under 28 U.S.C. 1335, because at least two of the parties, who have or




                                                2
Case 2:19-cv-18677-MCA-LDW Document 1 Filed 10/03/19 Page 3 of 25 PageID: 3



  claim a right to and/or lien on and/or interest in the property that is the subject of this

  action, are citizens of different states.

  4.      To the extent there may be a cause of action in this Verified Complaint, if any,

  that the Court may find to be outside the scope of original federal jurisdiction under 28

  U.S.C. 2410(a)(5) and/or 28 U.S.C. 2410(a)(1) and/or 28 U.S.C. 1335, then the Court has

  supplemental jurisdiction, pursuant to 28 U.S.C. 1367, over any such cause of action

  because any such cause of action, as set forth herein, is sufficiently “related” to the

  causes of action over which this Court has original federal jurisdiction, such that they

  form part of “the same case or controversy” under Article III of the U.S. Constitution.

          B. The Plaintiffs

  5.      Plaintiff JG Funding Corp. (“JG”) is a New York corporation with a principal

  place of business located in the City and State of New York.

  6.      In July 2019, pursuant to written transaction agreements (“Agreements”), JG paid

  a purchase price of $1.5 million to acquire, inter alia, a series of membership and

  ownership interests in six (6) New Jersey limited liability companies (“Property

  Entities”) from Defendant Seth Levine (“Levine”) - - and the Property Entities are the

  record owners of seven (7) income producing real estate properties in New Jersey

  (“Properties”). 1 The Agreements are annexed hereto as Exhibit A.

  7.      By not later than early August 2019, contractual defaults took place under the

  Agreements involving a failure to comply with obligations to repurchase JG’s

  membership and ownership interests in the Property Entities for a contractually-required


  1
   The Agreements provide that, at the time of contracting, Levine held 100% of the
  membership and ownership interests in all six (6) Property Entities that, in turn, are the
  record owners of the seven (7) Properties - - except for minor percentages in two
  Properties that were held in the name of Levine’s wife or children.


                                                 3
Case 2:19-cv-18677-MCA-LDW Document 1 Filed 10/03/19 Page 4 of 25 PageID: 4



  “Buyout Price.” The Agreements provide that, after-default, (a) JG has sole and

  exclusive management authority over the Property Entities and the Properties and, in

  particular, a sole and exclusive “Sale Trigger Right” authorizing JG to cause an

  immediate sale of the Properties, without the need for consent from Levine or anyone

  else, for the purpose of generating sale proceeds to satisfy the first mortgage liens on the

  Properties (“First Mortgage Liens”), with the amount of the sale proceeds in excess of the

  First Mortgage Liens (“Surplus Sale Proceeds”) to pay for the amount owed to JG under

  the Agreements (the “JG Debt”) and (b) JG has a post-default lien in the Properties and

  Surplus Sale Proceeds to secure payment of the JG Debt.

  8.      The following six Property Entities (each of whom are a Plaintiff) are the record

  owners of (a) the following seven Properties and (b) the Surplus Sale Proceeds to be

  generated from a sale thereof - - as the property that is the subject of this action and

  against which Defendants have or claim a right to, lien on, or interest in the same:

          Record Owner Plaintiff                 Income Producing Real Estate Property

  (i)     Plaintiff Lenox Hudson LLC             107-109 Hudson Street, Hackensack, NJ
          (“Hudson”)                             (“Hudson Property”)

  (ii)    Plaintiff Lenox Temple LLC             54-78 Temple Avenue, Hackensack, NJ
          (“Temple”)                             (“Temple Property”)

  (iii)   Plaintiff Lenox Liberty LLC            406-444 Liberty Avenue, Hackensack, NJ
          (“Liberty”)                            (“Liberty Property”)

  (iv)    Plaintiff Lenox Beachway LLC           544-560 Broadway, Keansburg, NJ
          (“Beachway”)                           (“Beachway Property”)

  (v)     Plaintiff Teaneck Plaza Ventures LLC 1407 Palisade Avenue, Teaneck, NJ
          (“Teaneck”)                          (“Teaneck Property”)

  (vi)    Plaintiff Hackensack Norse LLC            88 McKinley Street, Hackensack, NJ
          (“Norse”)                                 (“McKinley Property”)
                                                        -and-



                                                4
Case 2:19-cv-18677-MCA-LDW Document 1 Filed 10/03/19 Page 5 of 25 PageID: 5



         Norse                                     170 South Park Street, Hackensack, NJ
                                                   (“South Park Property”)

         C. The Defendants

  9.     In late August 2019, the Federal Home Loan Mortgage Corporation (“FHLMC”)

  commenced an action in this Court against Levine (and some of the real estate holding

  companies in which Levine is alleged to have an ownership interest), seeking to protect

  and enforce FHLMC’s rights as the holder of a first mortgage lien against two separate

  real estate properties in New Jersey that are not the subject of this case. See Federal

  Home Loan Mortgage Corporation v. Seth Levine, et al., United States District Court for

  the District of New Jersey, Case No. 19-17421 (“FHLMC Action”). The FHLMC

  complaint alleges that the FBI recently executed a search warrant on Levine’s offices in

  connection with a federal investigation of Levine (and an array of real estate companies

  in which Levine is alleged to have an ownership interest). See FHLMC Action, ECF No.

  1 (complaint, pars. 57-58). The FHLMC complaint also alleges that Levine and his real

  estate companies are no longer actively conducting business and, thus, the real estate

  properties associated with Levine and his real estate companies are not being managed

  and have effectively been abandoned. Id., pars. 59, 60, 62-63. The FHLMC complaint

  also alleges that Levine’s counsel has confirmed the accuracy of these allegations.

  Id., par. 64. Pursuant to its complaint and other court filings, the FHLMC moved by

  order to show cause for the appointment of a Receiver to manage and operate the

  real estate properties that are the subject of the FHLMC Action, pending an adjudication

  on the merits of FHLMC’s causes of action therein. Id.

  10.    On September 4, 2019, JLS Equities LLC (“JLS”), a New York limited liability

  company, commenced a second action in this Court against Levine (and some of the real



                                               5
Case 2:19-cv-18677-MCA-LDW Document 1 Filed 10/03/19 Page 6 of 25 PageID: 6




  estate holding companies in which Levine is alleged to have an ownership interest),

  seeking to protect and enforce JLS’s interests, as an alleged holder of a $1.1 million loan

  made to an entity called “River Funding LLC” that is collateralized by “River Funding

  LLC” allegedly having 100% ownership of all membership interests in three (3) of the

  Properties that are also the subject of this action and governed by JG’s Agreements,

  to wit: (i) the Hudson Property in Hackensack, New Jersey; (ii) the Temple Property in

  Hackensack, New Jersey; and (c) the Teaneck Property in Teaneck, New Jersey [see

  paragraph 7 herein] (together, these three Properties shall be defined as the “Hudson-

  Temple-Teaneck Properties”). See JLS Equities LLC v. River Funding LLC, Lenox

  Hudson LLC, Lenox Temple LLC, Teaneck Plaza Ventures LLC, Seth Levine and Shira

  Levine, United States District Court for the District of New Jersey, Case No. 19-civ-

  17615 (“JLS Action”), ECF No. 1 (complaint). Pursuant to its complaint and other court

  filings, JLS moved for the appointment of a Receiver to manage and operate the

  Hudson-Temple-Teaneck Properties (which are three of the seven Properties that are

  the subject of this case), pending an adjudication on the merits of JLS’s causes of action

  therein. Id., ECF No. 3.

  11.    JLS’s complaint in the JLS Action does not allege that JLS has a lien against

  (a) the Hudson-Temple-Teaneck Properties or (b) any Surplus Sale Proceeds to be

  generated from a sale thereof. Id., ECF No. 1, par. 23 (but JLS does allege that JLS’s

  transaction “relied upon the available equity in each property and the ability of the

  management of each entity to operate the properties and preserve the equity”).

  12.    Although a title and lien search of the Hudson-Temple-Teaneck Properties reveals

  that JG, through its recording-nominee and transaction-counsel Judah A. Zelmanovitz,



                                               6
Case 2:19-cv-18677-MCA-LDW Document 1 Filed 10/03/19 Page 7 of 25 PageID: 7




  and Neil Fink, have a recorded interest involving the Hudson-Temple-Teaneck

  Properties, the JLS complaint in the JLS Action does not address the same. A copy of

  JG’s recorded interests, through its recording-nominee and transaction-counsel Judah A.

  Zelmanovitz and Neil Fink, in all seven (7) Properties that are the subject of this action,

  and not just for the Hudson-Temple-Teaneck Properties, are attached in Exhibits B-H.

  13.    Similarly, although a title and lien search of the Hudson-Temple-Teaneck

  Properties reveals that Affinity Federal Credit Union has a recorded first mortgage lien

  against the Teaneck Property, the JLS complaint in the JLS Action does not address the

  same. See also motion papers, filed on September 25, 2019, by Affinity Federal Credit

  Union seeking permission to intervene in the JLS Action to protect its recorded first

  mortgage lien against the Teaneck Property. Id., ECF No. 20. Those intervention motion

  papers indicate that Affinity Federal Credit Union has recently commenced an action in

  state court to foreclose its first mortgage lien against the Teaneck Property. Id.

  14.    Additional intervention motions have also been filed in the JLS Action by

  (a) Hutton Ventures LLC, as an alleged holder of a subordinate mortgage lien, recorded

  August 15, 2019, against the Teaneck Property (as well as the McKinley Property and the

  South Park Property), see paragraph 7 herein, involving an alleged $2.2 million loan

  under which the sum of $1,691,112.50 is allegedly due as of August 31, 2019 [Id., ECF

  No. 10] and (b) Ascend RE Partners II LLC, as an alleged owner of a 60% membership

  interest in two Property Entities that, in turn, are the record owners of the Hudson

  Property and the Temple Property [Id., ECF No. 23].

  15.    JG obtained title insurance policies to protect JG’s contractual right to a post-

  default lien in the Properties and Surplus Sale Proceeds to secure payment of the JG



                                                7
Case 2:19-cv-18677-MCA-LDW Document 1 Filed 10/03/19 Page 8 of 25 PageID: 8



  Debt. Attached hereto in Exhibits B-H are recently issued Update Certificates, on behalf

  of JG’s title insurance company, as to the Record Owner and Lien Status for the seven

  Properties owned by the six Property Entities, to wit: Exhibit B (Hudson Property),

  Exhibit C (Temple Property), Exhibit D (Liberty Property), Exhibit E (Beachway

  Property), Exhibit F (Teaneck Property), Exhibit G (McKinley Property) and Exhibit H

  (South Park Property). Those seven Properties, and the Surplus Sale Proceeds to be

  generated by a sale thereof, are the subject of this action.

  16.    For ease of reference, set forth below is a list of the recorded (and unrecorded)

  liens, interests and claims for the seven Properties (and the Surplus Sale Proceeds) about

  which JG is aware, as of the date of commencement of this action - - including the tax

  debt that the Federal, State, and County governments claim (or may claim) is owed (or

  will become owed during the pendency of this case), and whether such tax debt is (or

  may become) secured by a government lien against the Properties (or the Surplus Sale

  Proceeds arising therefrom):

  Property Address-Owner                 Liens, Interests Or Claims To Property Or
                                         Surplus Sale Proceeds Thereof In Excess Of
                                         First Mortgage Lien

  107-109 Hudson Street                  First Mortgage: $2,165,000 loan, recorded 4/5/18,
  Hackensack, NJ                         assigned to and now held by U.S. Bank National
  Lenox Hudson LLC                       Association, as trustee for the registered holders of
  (Plaintiff)                            Wells Fargo Commercial Mortgage Securities, Inc.,
                                         Multifamily Mortgage Pass-Through Certificates,
                                         Series 2018-SB51 (Defendant) (Exh B)

                                         Owner Declaration of Restriction, recorded 6/27/19,
                                         to recording-nominee attorney Judah Zelmanovitz
                                         and Neil Fink (Defendants) on behalf of
                                         Plaintiff JG (Exh A-B)

                                         JLS Equities LLC Claim that $1.1 million loan is




                                                8
Case 2:19-cv-18677-MCA-LDW Document 1 Filed 10/03/19 Page 9 of 25 PageID: 9



                                  collateralized by a 100% membership interest in
                                  River Funding LLC that, in turn, has Claim to
                                  ownership of 100% membership interest in
                                  Lenox Hudson LLC

                                  Ascend RE Partners II LLC Claim to ownership of
                                  60% membership interest in Lenox Hudson LLC

                                  Federal, State and County tax debt (Defendants)
  Property Address-Owner          Liens, Interests Or Claims To Property Or
                                  Surplus Sale Proceeds Thereof In Excess Of
                                  First Mortgage Lien

  54-78 Temple Avenue             First Mortgage: $6,675,000 loan, recorded 4/4/18,
  Hackensack, NJ                  assigned to and now held by U.S. Bank National
  Lenox Temple LLC                Association, as trustee for the registered holders of
  (Plaintiff)                     Wells Fargo Commercial Mortgage Securities, Inc.,
                                  Multifamily Mortgage Pass-Through Certificates,
                                  Series 2018-SB51
                                  (Defendant) (Exh C)

                                  Owner Declaration of Restriction, recorded 6/18/19,
                                  to recording-nominee attorney Judah Zelmanovitz
                                  and Neil Fink (Defendants) on behalf of
                                  Plaintiff JG (Exh A and C)

                                  Owner Declaration of Restriction, recorded 7/5/19,
                                  to recording-nominee attorney Herbert Tepfer
                                  (Defendant) (Exh C)

                                  Owner Declaration of Restriction, recorded 7/19/19,
                                  to recording-nominee attorney Herbert Tepfer
                                  (Defendant) (Exh C)

                                  JLS Equities LLC Claim that $1.1 million loan is
                                  collateralized by a 100% membership interest in
                                  River Funding LLC that, in turn, has Claim to
                                  ownership of 100% membership interest in
                                  Lenox Temple LLC

                                  Ascend RE Partners II LLC Claim to ownership of
                                  60% membership interest in Lenox Temple LLC

                                Federal, State and County tax debt (Defendants)
  ________________________________________________________________________




                                         9
Case 2:19-cv-18677-MCA-LDW Document 1 Filed 10/03/19 Page 10 of 25 PageID: 10



   406-444 Liberty Avenue          First Mortgage: $5,420,000 loan, recorded 4/18/18,
   Hackensack, NJ                  assigned to and now held by U.S. Bank National
   Lenox Liberty LLC               Association, as trustee for the registered holders of
   (Plaintiff)                     Wells Fargo Commercial Mortgage Securities, Inc.,
                                   Multifamily Mortgage Pass-Through Certificates,
                                   Series 2018-SB51 (Defendant) (Exh D)



   Property Address-Owner          Liens, Interests Or Claims To Property Or
                                   Surplus Sale Proceeds Thereof In Excess Of
                                   First Mortgage Lien

   406-444 Liberty Avenue          Owner Declaration of Restriction, recorded 6/18/19,
   Hackensack, NJ                  to recording nominee-attorney Judah Zelmanovitz
   Lenox Liberty LLC               and Neil Fink (Defendants) for JG (Exh A and D)
   (Plaintiff)
                                   JLS Equities LLC Claim that $1.1 million loan is
                                   collateralized by a 100% membership interest in
                                   River Funding LLC that, in turn, has Claim to
                                   ownership of 100% membership interest in
                                   Lenox Liberty LLC

                                 Federal, State and County tax debt (Defendants)
   ________________________________________________________________________

   544-560 Broadway                First Mortgage: $4,594,000 loan, recorded 12/12/17
   Keansburg, NJ                   assigned to and now held by Citibank, N.A., as
   Lenox Beachway LLC              trustee for the registered holders of Wells Fargo
   (Plaintiff)                     Commercial Mortgage Securities, Inc., Multifamily
                                   Mortgage Pass-Through Certificates,
                                   Series 2018-SB48
                                   (Defendant) (Exh E)

                                   Subordinate Mortgage: $350,000 loan, recorded
                                   8/14/19, made and held by Park National Capital
                                   Funding LLC (Defendant) (Exh E)

                                   Owner Declaration of Restriction, recorded 8/14/19,
                                   to recording-nominee attorney Herbert Tepfer
                                   (Defendant) (Exh E)

                                   Owner Declaration of Restriction, recorded 9/3/19,
                                   to recording-nominee attorney Judah Zelmanovitz
                                   and Neil Fink (Defendants) on behalf of
                                   Plaintiff JG (Exh A and E)



                                         10
Case 2:19-cv-18677-MCA-LDW Document 1 Filed 10/03/19 Page 11 of 25 PageID: 11




                                 Federal, State and County tax debt (Defendants)
   ________________________________________________________________________

   1407 Palisade Avenue            First Mortgage: $3,900,000 loan, recorded 9/24/18,
   Teaneck, NJ                     made and held by Affinity Federal Credit Union
   Teaneck Plaza Ventures LLC      (Defendant) (Exh F)
   (Plaintiff)

   Property Address-Owner          Liens, Interests Or Claims To Property Or
                                   Surplus Sale Proceeds Thereof In Excess Of
                                   First Mortgage Lien

   1407 Palisade Avenue            Subordinate Mortgage: $2,200,000 loan, dated
   Teaneck, NJ                     12/11/15 and recorded 8/15/19, made and held by
   Teaneck Plaza Ventures LLC      Hutton Ventures LLC
   (Plaintiff)                     (Defendant) (Exh F)

                                   Owner Declaration of Restriction, recorded 7/3/19,
                                   to recording-nominee attorney Law Offices of
                                   Chaim C. Zlotowitz, Esq. PLLC
                                   (Defendant) (Exh F)

                                   Owner Declaration of Restriction, recorded 7/5/19,
                                   to recording-nominee attorney Herbert Tepfer
                                   (Defendant) (Exh F)

                                   Owner Declaration of Restriction, recorded 8/7/19,
                                   to recording-nominee attorney Law Offices of
                                   David Fleischmann, P.C.
                                   (Defendant) (Exh F)

                                   Owner Declaration of Restriction, recorded 8/30/19,
                                   to recording-nominee attorney Judah Zelmanovitz
                                   and Neil Fink (Defendants) on behalf of
                                   Plaintiff JG (Exh A and F)

                                 Federal, State and County tax debt (Defendants)
   ________________________________________________________________________

   88 McKinley Avenue              First Mortgage: $3,775,000 loan, recorded 9/24/18,
   Hackensack, NJ                  assigned to and now held by U.S. Bank National
   Hackensack Norse LLC            Association, as trustee for the registered holders of
   (Plaintiff)                     Wells Fargo Commercial Mortgage Securities, Inc.,
                                   Multifamily Mortgage Pass-Through Certificates,




                                         11
Case 2:19-cv-18677-MCA-LDW Document 1 Filed 10/03/19 Page 12 of 25 PageID: 12



                                     Series 2018-SB57
                                     (Defendant) (Exh G)

                                     Subordinate Mortgage: $2,200,000 loan, dated
                                     12/11/15 and recorded 8/15/19, made and held by
                                     Hutton Ventures LLC
                                     (Defendant) (Exh F and G)



   Property Address-Owner            Liens, Interests Or Claims To Property Or
                                     Surplus Sale Proceeds Thereof In Excess Of
                                     First Mortgage Lien

   88 McKinley Avenue                Owner Declaration of Restriction, recorded 8/30/19,
   Hackensack, NJ                    to recording-nominee attorney Judah Zelmanovitz
   Hackensack Norse LLC              and Neil Fink (Defendants) on behalf of
   (Plaintiff)                       Plaintiff JG (Exh A and G)

                                 Federal, State and County tax debt (Defendants)
   ________________________________________________________________________

   170 South Park Street             First Mortgage: $3,775,000 loan, recorded 9/24/18,
   Hackensack, NJ                    assigned to and now held by U.S. Bank National
   Hackensack Norse LLC              Association, as trustee for the registered holders of
   (Plaintiff)                       Wells Fargo Commercial Mortgage Securities, Inc.,
                                     Multifamily Mortgage Pass-Through Certificates,
                                     Series 2018-SB57
                                     (Defendant) (Exh H)

                                     Subordinate Mortgage: $2,200,000 loan, dated
                                     12/11/15 and recorded 8/15/19, made and held by
                                     Hutton Ventures LLC
                                     (Defendant) (Exh F-H)

                                     Owner Declaration of Restriction, recorded 8/30/19,
                                     to recording-nominee attorney Judah Zelmanovitz
                                     and Neil Fink (Defendants) on behalf of
                                     Plaintiff JG (Exh A and H)

                                 Federal, State and County tax debt (Defendants)
   ________________________________________________________________________

         D. Jurisdiction And Venue




                                           12
Case 2:19-cv-18677-MCA-LDW Document 1 Filed 10/03/19 Page 13 of 25 PageID: 13



   17.    The Property Entities, as Plaintiffs, are the owners of the Properties, and the

   Surplus Sale Proceeds to be generated by a sale thereof.

   18.    Pursuant to the allegations set forth above, including but not limited to the

   allegations in paragraph 16 herein and Exhibits A-H hereto, it appears that the United

   States, as a Defendant, has or claims (or may claim) that tax debt is owed (or will become

   owed during the pendency of this case) involving all seven Properties (and whether such

   tax debt is, or may become, secured by a federal lien against the Properties, or the

   Surplus Sale Proceeds arising therefrom).

   19.    Pursuant to the allegations set forth above, including but not limited to the

   allegations in paragraph 16 herein and Exhibits A-H hereto, it appears that an array of

   non-governmental persons and entities, as Defendants, have or claim a right to and/or lien

   on and/or interest in the seven Properties, or the Surplus Sale Proceeds arising therefrom.

   20.    The Property Entities, as the owners of the Properties and the Surplus Sale

   Proceeds to be generated by a sale thereof, are (or will be) faced with rival or competing

   claims by the United States (as a Defendant), and by the non-governmental defendants, as

   Defendants, to whom has legal priority to receive the Surplus Sale Proceeds.

   21.     Pursuant to 28 U.S.C. 2410(a)(5) and/or 28 U.S.C. 1331, this Court has subject

   matter jurisdiction over this action in the nature of the Property Entities’ interpleader with

   respect to the Properties and the Surplus Sale Proceeds arising therefrom and, in

   connection therewith, an adjudication of the legal priority of the United States (as a

   governmental Defendant), and the non-governmental defendants, to receive the Surplus

   Sale Proceeds, in whole or in part.




                                                13
Case 2:19-cv-18677-MCA-LDW Document 1 Filed 10/03/19 Page 14 of 25 PageID: 14



   22.     Pursuant to 28 U.S.C. 2410(a)(1) and/or 28 U.S.C. 1331, this Court also has

   subject matter jurisdiction because this action by the Property Entities regarding its

   ownership of the Properties and the Surplus Sale Proceeds arising therefrom - - and/or

   this action by JG as a post-default holder of an asserted lien or interest in the Properties

   and the Surplus Sale Proceeds - - seeks to quiet title to the Properties and the Surplus Sale

   Proceeds and, in connection therewith, an adjudication of the legal priority of the United

   States (as a governmental Defendant), and the non-governmental defendants, to receive

   the Surplus Sale Proceeds, in whole or in part.

   23.     Even if the United States does not have or claim a lien on any property that is the

   subject of this action (or does not have or claim another type of legal interest or equitable

   interest in such property), the Court would also have subject matter jurisdiction over this

   action, pursuant to the “minimal diversity” provision for a statutory interpleader case

   under 28 U.S.C. 1335, because at least two of the parties, who have or claim a right to

   and/or lien on and/or interest in the property that is the subject of this action, are citizens

   of different states.

   24.     JG, which asserts that it is a post-default holder of a lien or interest in all seven

   Properties and the Surplus Sale Proceeds, is a New York citizen, based upon JG’s status

   as a New York corporation whose principal place of business is located in the City and

   State of New York. Each one of the seven Properties (and the Surplus Sale Proceeds

   arising therefrom) are owned by the Property Entities, each of which is a New Jersey

   limited liability company. And, based upon the Agreements annexed hereto as Exhibit A,

   Defendant Seth Levine, who is a member in each one of the seven limited liability

   company Property Entities, is a New Jersey citizen who lives in Teaneck, New Jersey.




                                                  14
Case 2:19-cv-18677-MCA-LDW Document 1 Filed 10/03/19 Page 15 of 25 PageID: 15



   25.     Upon information and belief, none of the current holders of the First Mortgage

   Liens against the Properties are New York citizens. See Exhibits B-H annexed hereto.

   26.     Upon information and belief, the County of Bergen in the State of New Jersey, as

   a governmental defendant, has or claims a tax debt (whether recorded or unrecorded and

   whether secured or unsecured) against six of the seven Properties - - and the County of

   Monmouth in the State of New Jersey, as a governmental defendant, has or claims a tax

   debt (whether recorded or unrecorded and whether secured or unsecured) against one of

   the seven Properties - - and neither the County of Bergen in the State of New Jersey, nor

   the County of Monmouth in the State of New Jersey, are New York citizens.

   27.     Pursuant to the “minimal diversity” provision in 28 U.S.C. 1335, where (as here)

   at least two of the persons or entities claiming a right to and/or lien on and/or interest in

   the property that is the subject of an interpleader are citizens of different states, then the

   Court has subject matter jurisdiction to adjudicate the statutory interpleader case. Thus,

   even if the United States of America were not a party to this interpleader, the Court

   would still have subject matter jurisdiction over this action under 28 U.S.C. 1335.

   28.     To the extent there may be a cause of action in this Verified Complaint, if any,

   that the Court may find to be outside the scope of original federal jurisdiction under 28

   U.S.C. 2410(a)(5) and/or 28 U.S.C. 2410(a)(1) and/or 28 U.S.C. 1335, then the Court has

   supplemental jurisdiction, pursuant to 28 U.S.C. 1367, over any such cause of action

   because any such cause of action, as set forth herein, is sufficiently “related” to the

   causes of action over which this Court has original federal jurisdiction, such that they

   form part of “the same case or controversy” under Article III of the U.S. Constitution.

   29.     Venue over this action is proper in the District of New Jersey because, inter alia,




                                                 15
Case 2:19-cv-18677-MCA-LDW Document 1 Filed 10/03/19 Page 16 of 25 PageID: 16



   the Properties that are the subject of this action are located in the State of New Jersey.


                          FIRST CAUSE OF ACTION
           (Specific Performance Of JG’s Contractual Sale Trigger Right,
           Under The Agreements, To Direct The Property Entities, Or A
           Court Appointed Receiver For The Property Entities, To Proceed
           With An Immediate Sale Of The Properties For Market Value - -

           With The Surplus Sale Proceeds That Remain, After The Payment
           Of The First Mortgage Liens On The Properties, To Be Paid
           Into The Court Registry (Or Held In Escrow By A Court
           Appointed Receiver For The Property Entities) - - Thereafter
           To Be Distributed To Lienors, Interest-Holders, Or Other
           Claimants Thereto In Accordance With An Adjudication
           Of Their Legal Priority Herein)

   30.     All allegations set forth above are hereby repeated as if they were set forth here

   in their entirety.

   31.     In July 2019, pursuant to written transaction Agreements, JG paid a purchase

   price of $1.5 million to acquire, inter alia, a series of membership and ownership

   interests in the Property Entities from Levine - - and the Property Entities are the record

   owners of the Properties. 2 The Agreements are annexed hereto as Exhibit A.

   32.     By not later than early August 2019, contractual defaults took place under the

   Agreements involving a failure to comply with obligations to repurchase JG’s

   membership and ownership interests in the Property Entities for a contractually-required

   “Buyout Price.” See Exhibit A.

   33.     The Agreements provide that, after-default, (a) JG has sole and exclusive

   management authority over the Property Entities and the Properties and, in particular, a



   2
    The Agreements provide that, at the time of contracting, Levine held 100% of the
   membership and ownership interests in all six (6) Property Entities that, in turn, are the
   record owners of the seven (7) Properties - - except for minor percentages in two
   Properties that were held in the name of Levine’s wife or children.


                                                16
Case 2:19-cv-18677-MCA-LDW Document 1 Filed 10/03/19 Page 17 of 25 PageID: 17



   sole and exclusive Sale Trigger Right authorizing JG to cause an immediate sale of the

   Properties, without the need for consent from Levine or anyone else, for the purpose of

   generating sale proceeds to satisfy the First Mortgage Liens on the Properties, with the

   Surplus Sale Proceeds to pay the JG Debt and (b) JG has a post-default lien in the

   Properties and Surplus Sale Proceeds to secure payment of the JG Debt.

   34.    JG has complied with its obligations under the Agreements.

   35.    JG lacks an adequate remedy at law that is as full and complete as JG’s

   contractually authorized equitable remedy, under the Agreements, for an immediate sale

   of the Properties, in accordance with JG’s Sale Trigger Right for the Properties.

   36.    The Court should issue an injunction (a) granting specific performance of JG’s

   contractual Sale Trigger Right, under the Agreements, to direct the Property Entities, or a

   Court appointed Receiver for the Property Entities, to proceed with an immediate sale of

   the Properties for market value; (b) a direction that the Surplus Sale Proceeds that remain,

   after the payment of the First Mortgage Liens on the Properties, shall be paid into the

   Court registry (or held in escrow by a Court appointed Receiver for the Property

   Entities); and (c) a direction that such Surplus Sale Proceeds shall thereafter be

   distributed to lienors, interest-holders, or other claimants thereto in accordance with an

   adjudication of their legal priority herein.




                                                  17
Case 2:19-cv-18677-MCA-LDW Document 1 Filed 10/03/19 Page 18 of 25 PageID: 18



                        SECOND CAUSE OF ACTION
           (28 USC 2410(a)(5) Claim In The Nature Of Interpleader
           For The Properties, And The Surplus Sale Proceeds Arising
           Therefrom, Involving The United States As A Lienor Or
           Claimant Thereto - -

           Interpleader Injunction To Direct The Property Entities,
           Or A Court Appointed Receiver For The Property Entities,
           To Proceed With An Immediate Sale Of The Properties For
           Market Value - -

           With The Surplus Sale Proceeds That Remain, After The Payment
           Of The First Mortgage Liens On The Properties, To Be Paid
           Into The Court Registry (Or Held In Escrow By A Court
           Appointed Receiver For The Property Entities) - - Thereafter
           To Be Distributed To Lienors, Interest-Holders, Or Other
           Claimants Thereto In Accordance With An Adjudication
           Of Their Legal Priority Herein)

   37.     All allegations set forth above are hereby repeated as if they were set forth here

   in their entirety.

   38.     28 U.S.C. 2410(a)(5) authorizes the Court to exercise jurisdiction whenever an

   action in the nature of interpleader involves the United States as a lienor or claimant to

   the property that is the subject of the action.

   39.     The Property Entities, as Plaintiffs, are the owners of the Properties and the

   Surplus Sale Proceeds to be generated by a sale thereof.

   40.     Pursuant to the allegations set forth above, including but not limited to the

   allegations in paragraph 16 herein and Exhibits A-H hereto, it appears that the United

   States of America, as a Defendant, has or claims (or may claim) that tax debt is owed (or

   will become owed during the pendency of this case) involving all seven Properties (and

   whether such tax debt is, or may become, secured by a federal lien against the Properties

   or the Surplus Sale Proceeds arising therefrom).




                                                 18
Case 2:19-cv-18677-MCA-LDW Document 1 Filed 10/03/19 Page 19 of 25 PageID: 19



   41.    Pursuant to the allegations set forth above, including but not limited to the

   allegations in paragraph 16 herein and Exhibits A-H hereto, it appears that an array of

   non-governmental persons and entities have or claim a right to and/or lien on and/or

   interest in the seven Properties or the Surplus Sale Proceeds arising therefrom.

   42.    The Property Entities, as the owners of the Properties and the Surplus Sale

   Proceeds to be generated by a sale thereof, are (or will be) faced with rival or competing

   claims by the United States of America (as a Defendant), and by the non-governmental

   defendants, as to whom has legal priority, in whole or in part, to receive the Surplus Sale

   Proceeds.

   43.    Pursuant to 28 U.S.C. 2410(a)(5), the Court should issue an interpleader

   injunction (a) to direct the Property Entities, or a Court appointed Receiver for the

   Property Entities, to proceed with an immediate sale of the Properties for market value;

   (b) to direct that the Surplus Sale Proceeds that remain, after the payment of the First

   Mortgage Liens on the Properties, shall be paid into the Court registry (or held in escrow

   by a Court appointed Receiver for the Property Entities); and (c) to direct that such

   Surplus Sale Proceeds shall thereafter be distributed to lienors, interest-holders, or other

   claimants thereto in accordance with an adjudication of their legal priority herein.




                                                19
Case 2:19-cv-18677-MCA-LDW Document 1 Filed 10/03/19 Page 20 of 25 PageID: 20



                        THIRD CAUSE OF ACTION
           (28 USC 2410(a)(1) Quiet Title Claim For The Properties,
           And The Surplus Sale Proceeds Arising Therefrom, Involving
           The United States As A Lienor Or Claimant Thereto - -

           Quiet Title Injunction To Direct The Property Entities,
           Or A Court Appointed Receiver For The Property Entities,
           To Proceed With An Immediate Sale Of The Properties For
           Market Value - -

           With The Surplus Sale Proceeds That Remain, After The
           Payment Of The First Mortgage Liens On The Properties,
           To Be Paid Into The Court Registry (Or Held In Escrow By
           A Court Appointed Receiver For The Property Entities) - -
           Thereafter To Be Distributed To Lienors, Interest-Holders,
           Or Other Claimants Thereto In Accordance With An
           Adjudication Of Their Legal Priority Herein)

   44.     All allegations set forth above are hereby repeated as if they were set forth here

   in their entirety.

   45.     The same reasons that authorize the Property Entities to proceed with a claim in

   the nature of interpleader under 28 U.S.C. 2410(a)(5), and for injunctive relief in

   connection therewith, also authorize the Property Entities to proceed with a quiet title

   claim under 28 U.S.C. 2410(a)(1), and for injunctive relief in connection therewith.

   46.     JG asserts it is the holder of a post-default lien in the Properties and the Surplus

   Sale Proceeds arising therefrom - - and the United States of America has or claims (or

   may claim) a right to, lien on, or interest in the same. The existence of rival or competing

   claims to the Properties and the Surplus Sale Proceeds arising therefrom, by and between

   JG and the United States of America, provides JG with independent authorization to

   proceed with a quiet title claim under 28 U.S.C. 2410(a)(1), and for injunctive relief in

   connection therewith.




                                                 20
Case 2:19-cv-18677-MCA-LDW Document 1 Filed 10/03/19 Page 21 of 25 PageID: 21



   47.     Pursuant to 28 U.S.C. 2410(a)(1), the Court should issue a quiet title injunction

   (a) to direct the Property Entities, or a Court appointed Receiver for the Property Entities,

   to proceed with an immediate sale of the Properties for market value; (b) to direct that the

   Surplus Sale Proceeds that remain, after the payment of the First Mortgage Liens on the

   Properties, shall be paid into the Court registry (or held in escrow by a Court appointed

   Receiver for the Property Entities); and (c) to direct that such Surplus Sale Proceeds shall

   thereafter be distributed to lienors, interest-holders, or other claimants thereto in

   accordance with an adjudication of their legal priority herein.


                         FOURTH CAUSE OF ACTION
           (28 USC 1335 Interpleader Injunction To Direct The Property
           Entities, Or A Court Appointed Receiver For The Property
           Entities, To Proceed With An Immediate Sale Of The Properties
           For Market Value - -

           With The Surplus Sale Proceeds That Remain, After The Payment
           Of The First Mortgage Liens On The Properties, To Be Paid
           Into The Court Registry (Or Held In Escrow By A Court
           Appointed Receiver For The Property Entities) - - Thereafter
           To Be Distributed To Lienors, Interest-Holders, Or Other
           Claimants Thereto In Accordance With An Adjudication
           Of Their Legal Priority Herein)

   48.     All allegations set forth above are hereby repeated as if they were set forth here

   in their entirety.

   49.     Pursuant to 28 U.S.C. 1335, the Court should issue an interpleader injunction

   (a) to direct the Property Entities, or a Court appointed Receiver for the Property Entities,

   to proceed with an immediate sale of the Properties for market value; (b) to direct that the

   Surplus Sale Proceeds that remain, after the payment of the First Mortgage Liens on the

   Properties, shall be paid into the Court registry (or held in escrow by a Court appointed

   Receiver for the Property Entities); and (c) to direct that such Surplus Sale Proceeds shall



                                                 21
Case 2:19-cv-18677-MCA-LDW Document 1 Filed 10/03/19 Page 22 of 25 PageID: 22




   thereafter be distributed to lienors, interest-holders, or other claimants thereto in

   accordance with an adjudication of their legal priority herein.


                        FIFTH CAUSE OF ACTION
           (Appointment Of Receiver For The Property Entities To Manage
           And Operate The Properties During The Pendency Of This Action
           And To Sell The Properties For Market Value - -

           With The Surplus Sale Proceeds That Remain, After The Payment
           Of The First Mortgage Liens On The Properties, To Be Paid
           Into The Court Registry (Or Held In Escrow By The Receiver) - -
           Thereafter To Be Distributed To Lienors, Interest-Holders, Or
           Other Claimants Thereto In Accordance With An Adjudication
           Of Their Legal Priority Herein)

   50.     All allegations set forth above are hereby repeated as if they were set forth here

   in their entirety.

   51.     In order to protect and preserve the value of the Properties and the Surplus Sale

   Proceeds for the benefit of all parties in this action (and whether pursuant to federal

   interpleader law and/or the Federal Rules of Civil Procedure and/or the Revised Uniform

   Limited Liability Company Act for a New Jersey limited liability company), the Court

   should appoint a Receiver for the Property Entities to manage and operate the Properties

   during the pendency of this action and to sell the Properties for market value - - with the

   Surplus Sale Proceeds that remain, after the payment of the First Mortgage Liens on the

   Properties, to be paid into the Court registry (or held in escrow by the Receiver),

   thereafter to be distributed to lienors, interest-holders, or other claimants thereto in

   accordance with an adjudication of their legal priority herein.




                                                 22
Case 2:19-cv-18677-MCA-LDW Document 1 Filed 10/03/19 Page 23 of 25 PageID: 23



                         SIXTH CAUSE OF ACTION
           (Declaratory Judgment That The Agreements Provide JG
           With A Post-Default Lien On The Properties And Surplus
           Sale Proceeds To Secure Payment Of The JG Debt, The
           Amount Of Which Shall Be Declared By The Court And
           Related Injunction That The Surplus Sale Proceeds That
           Remain, After The Payment Of The First Mortgage Liens
           On The Properties, Shall Be Distributed To JG - - Before
           Any Other Lienor Or Claimant Thereto - - To Satisfy The
           JG Debt Under The Agreements)

   52.     All allegations set forth above are hereby repeated as if they were set forth here

   in their entirety.

   53.     The Court should issue a declaratory judgment that the Agreements provide JG

   with a post-default lien on the Properties and Surplus Sale Proceeds to secure payment of

   the JG Debt, the amount of which shall be declared by the Court.

   54.     The Court should issue a related injunction that the Surplus Sale Proceeds that

   remain, after the payment of the First Mortgage Liens on the Properties, shall be

   distributed to JG - - before any other lienor or claimant thereto - - to satisfy the JG Debt

   under the Agreements.

   55.     The Court should also issue a declaratory judgment adjudicating the precise

   amount of the JG Debt under the Agreements that the Property Entities and Levine owe,

   jointly and severally, to JG along with a declaration that such amount shall be paid to JG

   from the Surplus Sale Proceeds as requested herein.

                          SEVENTH CAUSE OF ACTION
           (Plaintiffs’ Recovery Of Attorney’s Fees And Expenses)

   56.     All allegations set forth above are hereby repeated as if they were set forth here

   in their entirety.




                                                23
Case 2:19-cv-18677-MCA-LDW Document 1 Filed 10/03/19 Page 24 of 25 PageID: 24



   57.    Pursuant to the Court’s exercise of statutory interpleader jurisdiction under 28

   U.S.C. 1335 and/or the common fund doctrine, Plaintiffs are entitled to recover the

   attorney’s fees and expenses they incur, in connection with this action, out of the Surplus

   Sale Proceeds that remain, after the payment of the First Mortgage Liens on the

   Properties, before any other lienor or claimant thereto.

   58.    The Court should issue a declaratory judgment adjudicating the precise amount of

   such attorney’s fees and expenses, with a declaration that such amount shall be paid to JG

   from the Surplus Sale Proceeds as requested herein.


          WHEREFORE, Plaintiffs respectfully request that the Court grants and issues

   the relief requested on the causes of action herein, together with an award to Plaintiffs of

   their attorney’s fees and expenses and the costs and disbursements herein.

   Dated: October 2, 2019


                                                 GENE ROSEN’S LAW FIRM
                                                 A PROFESSIONAL CORPORATION
                                                 Attorneys for Plaintiffs


                                                 By: /s/ Gene W. Rosen
                                                         Gene W. Rosen, Esq.
                                                         Michael B. Wolk, Esq., Proposed
                                                         Pro Hac Vice Attorney for Plaintiffs




                                                24
Case 2:19-cv-18677-MCA-LDW Document 1 Filed 10/03/19 Page 25 of 25 PageID: 25
